The plaintiff’s petition for certification for appeal from the Appellate Court, 24 Conn. App. 413, is granted, limited to the following issues:
“1. Did the Appellate Court correctly hold that the defendant City Planning Commission had authority to consider and approve a resubdivision application of a parcel of land where the original subdivision application concerning that parcel had not been recorded on the land records and was presently under appeal at the time the resubdivision application was considered?
“2. Did the Appellate Court correctly hold that the approval of a resubdivision application of a parcel of land which had been previously subdivided and which subdivision was under appeal, rendered the subdivision appeal moot?”